         Case 2:20-cv-01297-MLCF-JVM Document 1-3 Filed 04/29/20 Page 1 of 3




                                                 January 15, 2020

Via Email: (JKaschmi@travelers.com)
Jim Kaschmitter
Travelers Property Casualty Company of America
P.O. Box 65093
Dallas, TX 75265

                    Re:     Our Client: Eranda Grice
                            Insured: Capital One Financial Corp
                            Claim No.: FLJ4144
                                                                                    Exhibit C
                            Date of Loss: 4/3/2019

                          CONFIDENTIAL SETTLEMENT COMMUNICATION

Dear Jim:

        Please be advised that my firm represents Eranda Grice in connection with her claims
against your insured arising out of an incident that occurred on April 3, 2019. Our office is co-
counseling this matter with Mike Brandner Injury Attorneys.

       Ms. Grice hereby submits this demand and the statements contained herein are for
settlement purposes only and shall not be considered evidence pursuant to La. C.E. Art. 408.

                                                   LIABILITY

         Liability in this matter is clearly against your insured. On April 3, 2019, Ms. Grice was
walking towards an ATM at Capital One Bank in Reserve, LA when a plastic lid for an embedded
irrigation box broke beneath her. Ms. Grice sustained injuries in the resulting fall.

                                          MEDICAL TREATMENT1

       Ms. Grice sought emergency medical treatment immediately following the subject incident
from Riverside Urgent Care. She was evaluated and underwent x-rays of her left knee and left
wrist.

        Ms. Grice followed up with Dwayne Burch, of River Parishes Chirpractic, on April 24,
2019. She was diagnosed with abrasions of both knees and both hands, cervical, lumbar and knee
strains/sprains, cervicogenic headache, cervical segmental and somatic dysfunction, right cervical
radiculopathy, and lumbosacral dorsopathy, in addition to suffering from muscle spasms.



1
    See Eranda Grice’s Medical Records, attached in globo as Exhibit 1.
         Case 2:20-cv-01297-MLCF-JVM Document 1-3 Filed 04/29/20 Page 2 of 3




       Due to continued pain, Ms. Grice was referred for cervical and lumbar MRIs. Ms. Grice
underwent the recommended MRIs on August 9, 2019 at Diagnostic Imaging Services, which
revealed that she sustained disc herniations at the C3-4 and C4-5 levels.

       On November 6, 2019, Ms. Grice was evaluated by Dr. Eric Royster, of Guardian Care.
Dr. Royster recommended she undergo lumbar facet injections, the estimates of which total
$7,350.00, and is attached for your convenience.2

      Eranda Grice’s medical records have been attached hereto in order to provide a more
complete understanding of her treatment.

                                              SPECIAL DAMAGES

       The medical bills incurred to date and in Ms. Grice’s possession total $9,891.00 and are
itemized below and attached hereto.3

                  1.         River Parishes Chiropractic                $5,160.00
                  2.         Diagnostic Imaging Services                $3,450.00
                  3.         Dr. Royster                                $ 850.00
                  4.         Riverside Urgent Care                      $ 431.00

                                             GENERAL DAMAGES

        General damages in Louisiana for cervical and back disc injuries comparable to
Ms. Grice’s range from $150,000.00 to $195,000.00. See Lash-apes v. Progressive, 51 So. 3d 659
(La. 2010), (awarding plaintiff $195,000 for unoperated disc with injections); Sheridan v. C.E.C.,
Inc., 08-598 (La. App. 4 Cir. 1/21/09) (awarding plaintiff $150,000.00 for a herniation at L4-5
with about a year of treatment); Hoyt v. Gray Ins. Co., 809 So.2d 1076 (La. App. 4 Cir. 2002)
(awarding plaintiff $150,000 for general damages for non-surgical neck and back injuries); Perez
v. State ex rel Crescent City Connection, 753 So.2d 913 (La. App. 4 Cir. 2000) (awarding plaintiff
$150,000 for minimal bulging of cervical and lumbar, chronic cervical strain).

                                           SETTLEMENT DEMAND

        Taking into consideration the clear liability on the part of your insured, the pain and
suffering that has been endured by Ms. Grice, the medical bills she has incurred, and the likelihood
of future treatment, it is evident that this case has a reasonable settlement value at this time of
$200,000.00, inclusive of medical expenses, for which we hereby demand. This demand shall be
automatically revoked in thirty (30) days should we fail to resolve this matter.



2   See injections estimate, attached as Exhibit 2.
3   See Eranda Grice’s Medical Bills, attached in globo as Exhibit 3.
     Case 2:20-cv-01297-MLCF-JVM Document 1-3 Filed 04/29/20 Page 3 of 3




        Additionally, settlement at this time would allow you to protect your insured from any
further exposure to income and assets, and would avoid the needless expense on the part of all
parties involved with litigation, as well as negate the possibility of an excess judgment. I trust that
a copy of this demand will be sent to your clients.

        Should you have any questions regarding our client’s claims or the respective enclosures,
please contact our office immediately. Otherwise, we look forward to hearing from you regarding
this matter within thirty (30) days from the date of this letter.

       With kind regards, I remain,


                                                                       Sincerely,




                                                                       Jason M. Baer

JMB/dw
Enclosures
